1    Teresa H. Michaud (State Bar No. 296329)
     teresa.michaud@bakermckenzie.com
2    James Joseph Ward (State Bar No. 263052)
     joe.ward@bakermckenzie.com
3    Thomas A. D. Tysowsky (State Bar No. 330022)
     thomas.tysowsky@bakermckenzie.com
4    BAKER & McKENZIE LLP
     1901 Avenue of the Stars, Suite 950
5    Los Angeles, CA 90067
     Telephone: 310.201.4728
6    Facsimile: 310.201.4721

7    Alexander G. Davis (State Bar No. 287840)
     alexander.davis@bakermckenzie.com
8    BAKER & McKENZIE LLP
     600 Hansen Way
9    Palo Alto, CA 94304
     Telephone: 650.856.2400
10   Facsimile: 650 856 9299

11   Attorneys for Plaintiff
     MATILOCK, INC.
12

13                                UNITED STATES DISTRICT COURT

14                               NORTHERN DISTRICT OF CALIFORNIA

15   MATILOCK, INC.,                                 Case No. 4:20-cv-01186-HSG
16                  Plaintiff,                       STIPULATION AND [PROPOSED]
                                                     ORDER TO CONTINUE
17          v.                                       DEFENDANT’S MOTION TO
                                                     DISMISS PLAINTIFF’S FIRST
18   PAYMAN POULADDEJ,                               AMENDED COMPLAINT
                                                     LR 6-2(a), 7-12
19                  Defendant.
                                                     Judge: The Hon. Haywood S. Gilliam, Jr.
20

21

22

23

24

25

26

27

28
                                                 1
                                                                        CASE NO. 4:20-cv-01186-HSG
                                                     STIPULATION TO CONTINUE MOTION TO DISMISS
1                                              STIPULATION

2           Pursuant to Northern District of California Local Rules 6-2(a) and 7-12, this Stipulation is

3    entered into by Plaintiff Matilock, Inc. (“Matilock”) and Defendant Payman Pouladdej (“Pouladdej”)

4    (collectively the “Parties”) seeking an order of the Court to continue the hearing date for Pouladdej’s

5    Motion to Dismiss Matilock’s First Amended Complaint (“Motion to Dismiss”), filed on April 1,

6    2020 [Dkt. 16]. The Parties, through their respective counsel of record, stipulate as follows:

7           WHEREAS, on April 9, 2020, the Parties filed a Stipulated Request for an order adjusting

8    the briefing schedule for the Motion to Dismiss (“Joint Stipulation”) [Dkt. 17];

9           WHEREAS, on April 10, 2020, the Court issued the signed Order granting the Stipulated

10   Request [Dkt. 20];

11          WHEREAS, Defendant’s Motion to Dismiss is currently set for hearing on May 14, 2020 at

12   2:00 PM in Courtroom 2 on the 4th Floor of the United States Courthouse, 1301 Clay Street,

13   Oakland, California;

14          WHEREAS, in light of the newly-adjusted briefing schedule, the Parties have conferred and

15   agreed to continue the noticed hearing date for the Motion to Dismiss from May 14, 2020 to June 4,

16   2020, which date the Parties understand is currently available under the Court’s schedule;

17          NOW THEREFORE, in consideration of the foregoing, the Parties, by and through their

18   respective counsel, hereby STIPULATE and AGREE as follows:

19           1.      Defendant Pouladdej’s Motion to Dismiss [Dkt. 16] shall be continued to June 4,

20                   2020 at 2:00 p.m.;

21           2.      By entering into this Stipulation, the Parties do not waive and expressly preserve any

22                   and all rights and defenses, including specifically but not limited to, those based on

23                   jurisdiction and venue.

24
                    IT IS SO AGREED AND STIPULATED.
25

26

27

28
                                                       2
                                                                                  Case No. 4:20-cv-01186-HSG
                                                              STIPULATION TO CONTINUE MOTION TO DISMISS
1    Dated: April 13, 2020                                  Respectfully submitted,

2                                                           BAKER & McKENZIE LLP
                                                            TERESA H. MICHAUD
3                                                           ALEXANDER G. DAVIS
4                                                           By: /s/ Teresa H. Michaud
                                                                    Teresa H. Michaud
5                                                           Attorneys for Plaintiff
6                                                           Matilock, Inc.

7                                                           GREENBERG TRAURIG, LLP
                                                            HOWARD HOLDERNESS
8                                                           STEVEN ROSENWASSER
                                                            ANDREW Z. SMITH
9
     Dated:    April 13, 2020                               By: /s/ Steven Rosenwasser
10                                                                 Steven Rosenwasser
11                                                          Howard Holderness (State Bar No. 169814)
12                                                          holdernessh@gtlaw.com
                                                            GREENBERG TRAURIG, LLP
13                                                          4 Embarcadero Center, Suite 3000
                                                            San Francisco, California 94111
14                                                          Tel: 415-655-1300
                                                            Fax: 415-707-2010
15

16                                                          Steven Rosenwasser
                                                            Andrew Smith
17                                                          GREENBERG TRAURIG, LLP
                                                            3333 Piedmont Road, N.E.
18                                                          Terminus 200
                                                            Suite 2500
19
                                                            Atlanta, Georgia 30305
20                                                          rosenwassers@gtlaw.com
                                                            678-553-7288
21                                                          Attorneys for Defendant
                                                            Payman Pouladdej
22

23                              FILER’S ATTESTATION OF CONCURRENCE

24            I, Teresa H. Michaud, attest that I am the lead counsel for Plaintiff Matilock, Inc. As the

25   ECF user and filer of this document, I attest that concurrence in the filing of this document has been

26   obtained from its signatories.

27   Dated:    April 13, 2020                               /s/ Teresa H. Michaud
                                                                Teresa H. Michaud
28
                                                        3
                                                                                   Case No. 4:20-cv-01186-HSG
                                                               STIPULATION TO CONTINUE MOTION TO DISMISS
1         PURSUANT TO STIPULATION, IT IS SO ORDERED
2

3

4
     _________________________
            4/14/2020                          ____________________________
5    Dated:                                    The Hon. Haywood S. Gilliam, Jr.
                                               United Stated District Court Judge
6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                      1
                                                             CASE NO. 4:20-cv-01186-HSG
                                          STIPULATION TO CONTINUE MOTION TO DISMISS
